UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A/A Amendment No. 1 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES AND EXCHANGE ACT OF 1934 HIGHLAND BUSINESS SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 20-1607874 (State of incorporation or organization) (I.R.S. Employer Identification No.) 201 Avenida Fabricante, Suite 100 (Address of principal executive offices) (Zip Code) Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 400 San Diego, CA 92101 (619) 595-4882 Fax (619) 595-4883 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange of which each class is to be registered None Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates: Form S-1; File No. 000-34642 Securities to be registered pursuant to Section 12(g) of the Act: Common stock, par value $0.001 per share (Title of class) 1 *EXPLANATORY NOTE – Following the initial filing of this Form 8-A, the Registrant discovered that the EDGAR filer inadvertently checked the wrong box; 12(b) rather than 12(g). The Registrant is amending this Form 8-K to correct the error (the registration of a class of securities pursuant to Section 12(g) of the Exchange Act). No disclosure was changed as a result of the error. Item 1. Description of Registrant’s Securities to be Registered. A description of the common stock, par value $0.001 per share (the “Common Stock”), of Highland Business Services, Inc, a Nevada corporation (the “Registrant”), is set forth under the caption “Description of Capital Stock” in the prospectus constituting a part of the Registrant’s Registration Statement on Form S-1 (Registration No. 333-153737), filed with the Securities and Exchange Commission on September 30, 2008, which description is incorporated herein by reference. The description of the Common Stock included in any form of prospectus subsequently filed by the Registrant pursuant to Section 424(b) of the Securities Act of 1933, as amended, shall also be deemed to be incorporated herein by reference. Item 2. Exhibits. The following exhibits required to be filed by this item are either filed herewith or, pursuant to Rule 12b-32 of the Securities Act, incorporated herein by reference to the exhibits filed by the registrant with the Registration Statement: Exhibit Description Certificate of Incorporation of Registrant.Incorporated by reference to Exhibit 3.1 of the Registration Statement on Form S-1, filed September 30, 2008 to Articles of Incorporation, filed on October 7, 2010 Certificate of Amendment to Articles of Incorporation of Registrant. Incorporated herein by reference to Exhibit 3.2 of the Registration Statement on Form S-1, filed September 30, 2008. By-Laws of Registrant. Incorporated herein by reference to Exhibit 3.3 of the Registration Statement on Form S-1, filed September 30, 2008. SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration to be signed on its behalf by the undersigned, thereto duly authorized. Highland Business Services, Inc. Date: April 13, 2011 By: /s/ Wright Thurston Wright Thurston, President 2
